Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-11 are allowed.
Claim 1, A method performed by a receiving node operable to decode speech and to apply a discontinuous transmission (DTX) scheme comprising reception of silence insertion descriptor (SID) frames and generation of comfort noise during speech inactivity, the method comprising:
 receiving a group of hangover frames transmitted by an encoder; receiving a first SID frame transmitted by the encoder,
 wherein the SID frame comprises a counter value equal to the number of hangover frames included in the group of hangover frames; and generating comfort noise based on the counter value.
The following is an examiner's statement of reasons for allowance:Regarding claim 1  the prior art of record, specifically El-Maleh et al. (US Patent Application Publication #20040110539) teaches a speech coders used in discontinuous transmission (DTX) wireless systems are designed to generate a single frame at the beginning of a period of speech inactivity and then to generate no frames until speech activity resumes. The frame generated at the beginning of a period of speech inactivity is referred to as a silence descriptor (SID) frame. The decoder used in DTX wireless systems use the data within a single SID frame to generate speechless "comfort noise" over multiple frame periods. The CTX and DTX approaches to providing some comfort noise during periods of speech inactivity are generally incompatible. In other words, a DTX decoder cannot decode an eighth-rate CTX frame. Similarly, a CTX decoder cannot decode a SID frame. (Paragraphs 008). 
Jin et al. (US 20070147327) teaches a speech decoder receives perfect speech frames from Rx DTX control and operation unit, then gets digital speech signals by speech decoding the perfect speech frames, and sends the digital speech signals to the receiver. Jin continuously discloses a comfort noise generator that receives the perfect SID frames from Rx DTX control & operation then extracts background noise parameters from the perfect SID frames and sends the parameters to speech decoder  to generate background noise or comfort noise. (Paragraphs 0038).
However, none of the prior art cited alone or in combination provides the motivation to teach receiving a group of hangover frames transmitted by an encoder; receiving a first SID frame transmitted by the encoder,
 wherein the SID frame comprises a counter value equal to the number of hangover frames included in the group of hangover frames; and generating comfort noise based on the counter value.
Claim 4, A receiving node operable to decode speech and to apply a discontinuous transmission (DTX) scheme comprising receiving of silence insertion descriptor (SID) frames and generation of comfort noise during speech inactivity, the receiving node comprising:
a receiver and a data processing system, the data processing system being operative to obtain a group of hangover frames transmitted by an encoder;
obtain a first SID frame transmitted by the encoder, wherein the SID frame comprises a counter value equal to the number of hangover frames included in the group of hangover frames; and generate comfort noise based on the counter value.
The following is an examiner's statement of reasons for allowance:Regarding claim 4  the prior art of record, specifically El-Maleh et al. (US Patent Application Publication #20040110539) teaches a speech coders used in discontinuous transmission (DTX) wireless systems are designed to generate a single frame at the beginning of a period of speech inactivity and then to generate no frames until speech activity resumes. The frame generated at the beginning of a period of speech inactivity is referred to as a silence descriptor (SID) frame. The decoder used in DTX wireless systems use the data within a single SID frame to generate speechless "comfort noise" over multiple frame periods. The CTX and DTX approaches to providing some comfort noise during periods of speech inactivity are generally incompatible. In other words, a DTX decoder cannot decode an eighth-rate CTX frame. Similarly, a CTX decoder cannot decode a SID frame. (Paragraphs 008). 
Jin et al. (US 20070147327) teaches a speech decoder receives perfect speech frames from Rx DTX control and operation unit, then gets digital speech signals by speech decoding the perfect speech frames, and sends the digital speech signals to the receiver. Jin continuously discloses a comfort noise generator that receives the perfect SID frames from Rx DTX control & operation then extracts background noise parameters from the perfect SID frames and sends the parameters to speech decoder  to generate background noise or comfort noise. (Paragraphs 0038).
However, none of the prior art cited alone or in combination provides the motivation to teach a receiver and a data processing system, the data processing system being operative to obtain a group of hangover frames transmitted by an encoder;
obtain a first SID frame transmitted by the encoder, wherein the SID frame comprises a counter value equal to the number of hangover frames included in the group of hangover frames; and generate comfort noise based on the counter value.

Claim 8, A computer program product (CPP), the CPP comprising a non-transitory computer readable medium storing computer program code which when run in a receiving node causes the receiving node to: obtain a group of hangover frames transmitted by an encoder;
obtain a first silence insertion descriptor (SID) frame transmitted by the encoder, wherein the SID frame comprises a counter value equal to the number of hangover frames included in the group of hangover frames and generate comfort noise based on the counter value.
The following is an examiner's statement of reasons for allowance:Regarding claim 8  the prior art of record, specifically El-Maleh et al. (US Patent Application Publication #20040110539) teaches a speech coders used in discontinuous transmission (DTX) wireless systems are designed to generate a single frame at the beginning of a period of speech inactivity and then to generate no frames until speech activity resumes. The frame generated at the beginning of a period of speech inactivity is referred to as a silence descriptor (SID) frame. The decoder used in DTX wireless systems use the data within a single SID frame to generate speechless "comfort noise" over multiple frame periods. The CTX and DTX approaches to providing some comfort noise during periods of speech inactivity are generally incompatible. In other words, a DTX decoder cannot decode an eighth-rate CTX frame. Similarly, a CTX decoder cannot decode a SID frame. (Paragraphs 008). 
Jin et al. (US 20070147327) teaches a speech decoder receives perfect speech frames from Rx DTX control and operation unit, then gets digital speech signals by speech decoding the perfect speech frames, and sends the digital speech signals to the receiver. Jin continuously discloses a comfort noise generator that receives the perfect SID frames from Rx DTX control & operation then extracts background noise parameters from the perfect SID frames and sends the parameters to speech decoder  to generate background noise or comfort noise. (Paragraphs 0038).
	However, none of the prior art cited alone or in combination provides the motivation to teach obtaining a first silence insertion descriptor (SID) frame transmitted by the encoder, wherein the SID frame comprises a counter value equal to the number of hangover frames included in the group of hangover frames and generate comfort noise based on the counter value.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        04/30/2022